FILED
                            NOT FOR PUBLICATION                             SEP 13 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30287

              Plaintiff - Appellee,              D.C. No. 4:11-cr-00088-SEH-1

  v.
                                                 MEMORANDUM*
CHARLES J. FLECK,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                      Argued and Submitted August 28, 2013
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CLIFTON, Circuit Judges.

       Defendant-Appellant Charles J. Fleck (“Fleck”) appeals the district court’s

denial of his motion to modify the conditions of his probation so that he may travel

to Canada for work, as well as the court’s additional requirement that Fleck surrender

his passport and file a new financial affidavit. We affirm.



       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      Fleck’s motion provided only cursory assertions that his employer “builds paint

booths in the United States and Canada” and sought the generic ability to “travel to

Canada for employment purposes,” without further elaboration. The court reasonably

expressed concern that the motion contained no information regarding proposed dates

of travel, length of absences, or a proposed plan for monitoring Fleck while he was

out of the country. Without more specific details about the proposed travel or

verification from the employer that such travel was actually necessary, it was not an

abuse of discretion for the district court to deny the motion. See United States v.

Garcia, 522 F.3d 855, 860 (9th Cir. 2008) (noting that this court reviews supervised

release conditions for an abuse of discretion).

      The record as a whole adequately reflects that the district court considered the

relevant factors, including whether a blanket permission to leave the country would

provide adequate supervision and deterrence for Fleck. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“The district court need not tick off each

of the § 3553(a) factors to show that it has considered them.”); United States v. Betts,

511 F.3d 872, 876 (9th Cir. 2007) (“[A] sentencing judge is not required to articulate

. . .the reasons for imposing each condition . . . where [this court] can determine from

the record whether the court abused its discretion.” (internal quotation marks and

citation omitted)).


                                           2
      The district court did not plainly err by requiring Fleck to surrender his

passport, as this was reasonably related to enforcing the court’s existing and valid

travel restriction on Fleck, which Fleck did not contest at the initial sentencing.

Moreover, even if the court erred, it did not affect Fleck’s substantial rights, as he was

already precluded from leaving the district without permission and thus lacked the

ability to use the passport. See United States v. Watson, 582 F.3d 974, 981-82 (9th

Cir. 2009).

      Nor did the district court plainly err by requiring Fleck to complete a new

financial affidavit under the Criminal Justice Act.         The court has an ongoing

obligation to make “appropriate inquiry” into the defendant’s financial situation and

is statutorily authorized to order recoupment in the event of availability of funds. 18

U.S.C. §§ 3006A(e)(1) & (f). Even if the court erred by ordering an updated financial

affidavit, Fleck has not demonstrated how merely filing the affidavit has affected his

substantial rights or prejudiced him in any way. See Watson, 582 F.3d at 982.

      AFFIRMED.1




      1
        We affirm on the basis of the scant record before us. Nothing herein shall be
construed to preclude Fleck from filing subsequent motions to modify the terms of his
probation pursuant to 18 U.S.C. § 3563(c), including one supplying the type of
information the district court identified as lacking in the current motion.

                                            3